DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 2019-189678, filed in Japan on 10/16/2019) required by 37 CFR 1.55 as electronically retrieved on 11/16/2020.
Two Information Disclosure Statements
The two information disclosure statements submitted on 10/08/2020 and 05/09/2022 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the two information disclosure statements have been considered. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- PROCESSING METHOD OF WORKPIECE WITH LASER POWER ADJUSTMENT BASED ON THICKNESS MEASUREMENT AND PROCESSING APPARATUS THEREOF--. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite by being grammatically unclear in stating, “is removed by the active species is controlled by irradiating…” (bolded for emphasis). It is difficult to understand what phrase, “is controlled by irradiating” belongs to: the laser beam irradiation step OR a removal amount OR active species. For purpose of examination on the merits there is removal controlled by laser irradiation and the active species.  
	Dependent claims 1-5 do not alleviate the indefiniteness from the independent claim and are rejected for incorporating the indefiniteness from claim 1. 
Independent claims 6 and 11 have the same indefiniteness issue as claim 1. 	Dependent claims 7-10 and 12-16 do not alleviate the indefiniteness from their respective independent claims 6 and 11 and are rejected for incorporating the indefiniteness from their respective independent claims.  
A. Rejection using primary reference of US 6033721.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6033721.
Regarding claim 1, US 6033721 (with its reference numbers) describes a
processing method of a workpiece used when the workpiece is processed, the processing method comprising (cf. column 11, lines 16 to 31).
a disposing step of disposing the workpiece in a gas containing a substance that generates an active species that reacts with the workpiece (cf. column 11, lines 16 to 31);
a measurement step of measuring distribution of thickness of the workpiece disposed in the gas; and a laser beam irradiation step of irradiating the workpiece in the gas with a laser beam of which the power is adjusted based on the distribution of the thickness measured in the measurement step (cf. column 6, line 58, column 9, line 19),
wherein in the laser beam irradiation step, a removal amount by which a region irradiated with the laser beam in the workpiece is removed by the active species is controlled by irradiating the workpiece with the laser beam of which the power is adjusted (cf. column 6, line 58, to column 9, line 19).
Regarding claim 2, US 6033721 teaches that there does appear to be continual thickness measurements as per column 7, line 55 to column 8, line 8. 

Regarding the processing apparatus of claim 17, refer to claim 1 rejection, supra.
Regarding claim 18, refer to US 6033721’s Example 1 with a window. 
B. Rejection using primary reference of US 5795493.
Claim Rejections - 35 USC § 102
	Pertinent quotation of statutory statement, supra. 
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5795493.
Reference is made to US 5795493, from which the subject matter of patent claim 1 is also known (cf. Fig. 1). US 5795493 describes a plasma process which, however, is also comprised by the broad formulation in claim 1, i.e. “gas containing a substance that generates an active species that reacts with the workpiece”.
Regarding claims 2 and 3, US 5795493 teaches that there does appear to be continual thickness measurements as per Figure 3 and column 5, lines 10-67. Further, there is a final thickness column 5, lines 10-11 which speaks towards the target shape of claim 3. 
C. Rejection using primary reference of JP2007-123638A.
Claim Rejections - 35 USC § 102
Pertinent quotation of statutory statement, supra.
Claims 6-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2007-123638A.
Claim 6 is similar to claim 1 with the difference that an etching liquid is used. In this regard, see JP2007-123638A, Fig. 1, and e.g. paragraphs [0006], [0010] and [0040] to [0045].
Regarding claims 7 and 8, JP2007-123638A appears to teach that there is repeat thickness measurements and adjustments made to the laser because of the measurements. It also implies a final thickness/shape.  
The wording of claim 6 and claim 11 differs in that a reactive species is present or produced. However, especially when etching with acids (acids are “proton donors”, i.e. an active species is always produced during etching already in the form of a hydrogen atom and is present afterwards) this is not a suitable property for making a distinction and is therefore implicitly taught by JP2007-123638A. 
Regarding claim 12-13, refer to claims 7 and 8 rejections respectively, supra. 
Allowable Subject Matter
Claims 5, 10 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding the allowable subject matter of similar claim limitations 5, 10 and 16: US 5795493 teaches that the claimed process of claim 1 replaces grinding and etching and polishing before-hand as expressly stated in the background section. Therefore, it is not anticipated, obvious or suggested by the closest prior art. 

Claims 4, 9, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding the allowable subject matter of similar claim limitations 4, 9, 14 and 15: US 6033721 teaches in column 7, line 61 of scan speed and energy are modulated. JP2007-123638A teaches in paragraph 0027 of modulating/changing energy/speed. However the exact claim limitations are not made obvious over these teachings. Therefore, it is not anticipated, obvious or suggested by the closest prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
17 June 2022
/John P. Dulka/Primary Examiner, Art Unit 2895